COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Bray
Argued at Norfolk, Virginia


SENTARA HOME CARE SERVICES/
 SENTARA HEALTH SYSTEM AND
 CONTINENTAL INSURANCE COMPANY        MEMORANDUM OPINION * BY
                                    CHIEF JUDGE NORMAN K. MOON
v.   Record No. 0246-96-1                  JULY 2, 1996

DAISY GARLAND


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Colleen T. Dickerson (George J. Dancigers;
            Heilig, McKenry, Fraim & Lollar, P.C., on
            brief), for appellants.

            Jeffrey R. Russell (Jeffrey R. Russell, P.C.,
            on brief), for appellee.



     Sentara Home Care Services appeals from the decision of the

Workers' Compensation Commission awarding benefits to Daisy

Garland.    Sentara argues that Ms. Garland did not show that her

injury arose out of her employment.   We affirm the commission's

decision.

     At the time of her injury, Ms. Garland was a 55-year-old

certified nursing aide employed by Sentara Home Care Services.

She was assigned to care for Steven Glascow, a terminally ill

AIDS patient who resided in a trailer park in Norfolk.      Ms.

Garland had been instructed by her supervisor to assist Mr.

Glascow with any activities that he reasonably wished to perform.

 As part of their regular routine, Ms. Garland and Mr. Glascow
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
walked to the Junior Market, across Newtown Road from the trailer

park.

        On October 16, 1992, Ms. Garland and Mr. Glascow walked to

the Junior Market for ice, a bottled drink, and chips.      Mr.

Glascow was supposed to use a walker, but did not wish to do so

on this occasion.    Because he was so weak, Ms. Garland supported

him by walking with her left arm linked through his, and held the

grocery bags in her right arm.    They reached the median strip,

and traffic was heavy so they had to wait.      As they began to step

off the median, Mr. Glascow leaned as if he were going to fall.

Ms. Garland put down her grocery bags and grabbed Mr. Glascow so

he would not fall into the street.       Then, as Ms. Garland

testified, "When I caught Steven, me stepping down, I twisted my

foot.    My foot went the opposite way and my knee went one way."

Ms. Garland testified that had she not caught Mr. Glascow, he

would have fallen.
        After the accident, Ms. Garland continued to Mr. Glascow's

trailer and immediately began experiencing "charley horses on the

back of my leg."    After three days of increasing symptoms, she

was taken to the emergency room by a friend, where she was

diagnosed with a partial impaction fraction of her femur and

cartilage tears in her knee.

        The commission's decision that an accident arose out of the

employment involves a mixed question of fact and law and is thus

reviewable on appeal.     Southside Virginia Training Center v.




                                 - 2 -
Shell, 20 Va. App. 199, 202, 455 S.E.2d 761, 763 (1995).        In

reviewing the commission's factual findings, we view the record

in the light most favorable to the claimant, as the prevailing

party, and do not disturb the commission's findings so long as

there is credible evidence to support them.     Manassas Ice & Fuel

Co. v. Farrar, 13 Va. App. 227, 229, 409 S.E.2d 824, 826 (1991).

     To prove that the injury arose out of the employment, the

claimant must show that a condition of the employment either

caused or contributed to the fall.     County of Chesterfield v.

Johnson, 237 Va. 180, 184, 376 S.E.2d 73, 75 (1989).      The

claimant must demonstrate "a causal connection between the

conditions under which the work is required to be performed and

the resulting injury."   Marketing Profiles, Inc. v. Hill, 17 Va.

App. 431, 434, 437 S.E.2d 727, 729 (1993) (en banc) (quoting

Bradshaw v. Aronovitch, 170 Va. 329, 335, 196 S.E. 684, 686

(1938)).

     The commission found that Ms. Garland's evidence established

Glascow's unsteadiness as the cause of her fall.    His

unsteadiness required Ms. Garland to catch him as he stepped off

the median, whereupon her "stepping down" caused her to "twist

[her] foot" and her "foot went the opposite way and my knee went

one way."   There is no dispute that accompanying her patient to

the store and assisting him in maintaining his balance--

activities that posed considerable physical risk--were within Ms.

Garland's duties as a home care provider.    The commission's



                               - 3 -
factual findings were supported by credible evidence, and the

commission did not err in concluding that a condition of Ms.

Garland's employment contributed to her injury.

     Sentara argues that this is an "unexplained fall" case, and

asks us to rely on Memorial Hospital of Martinsville v. Hairston,

2 Va. App. 677, 347 S.E.2d 527 (1986), and other cases involving

such falls.   Sentara bases this argument on responses Ms. Garland

gave to questions put to her by Sentara's counsel and the deputy

commissioner.   Taken in isolation, these statements suggest that

Ms. Garland could not explain why she slipped and injured

herself.   However, taken as a whole Ms. Garland's testimony shows

that she suffered her injury as the result of a difficult

physical maneuver that she performed in order to protect her

patient from harm.   Thus, Ms. Garland explained her fall, and her

explanation supports the commission's determination that her

injury arose out of her employment.
     In Memorial Hospital of Martinsville v. Hairston, a hospital

employee who slipped on a flat, unobstructed floor in her

employer's hospital was unable to explain the cause of her fall

or to show that the cause was a risk of her employment.
Hairston, 2 Va. App. at 682, 347 S.E.2d at 529.    In Southside

Virginia Training Center v. Shell, also cited by Sentara, the

claimant was inattentive and slipped on stairs that posed no

special risk of injury.    Shell, 20 Va. App. at 203-04, 455 S.E.2d

at 763-64.    In both cases, we held that the claimant had not met



                                - 4 -
her burden of showing that the injury arose out of the

employment.   In contrast, Ms. Garland established that her injury

was caused by the special conditions of her employment.

     For these reasons, we affirm the award.



                                                   Affirmed.




                               - 5 -